

September 23, 2005




CC Tollgate Casino, LLC
1263 Lake Plaza Drive
Colorado Springs, CO 80906


Attn: Larry Hannappel, Sr. V.P.


Dear Mr. Hannappel:


This will supplement the Confidential Commitment Letter issued by Wells Fargo
Bank and accepted by CC Tollgate Casino, LLC on July 14, 2005 (the "Commitment
Letter"). In the Commitment Letter Wells Fargo committed to endeavor to form a
syndicate of institutional lenders and accredited investors to provide the
Revolving Facility and C/T Facility. We are pleased to inform you that we have
been successful in forming the syndicate of institutional lenders and have
procured commitments from such other lenders to fully syndicate both the
Revolving Facility in the amount of $2,500,000.00 and the C/T Facility in the
amount of $32,500,000.00 for total commitments in the amount of $35,000,000.00.
We are now ready to proceed with loan closing subject to finalization of
documentation and satisfaction of each of the other conditions precedent for
closing as set forth in the Commitment Letter and the Term Sheet attached
thereto and your additional agreement to provide a completion guaranty.


In consideration of our successful efforts of fully syndicating the Revolving
Facility and the C/T Facility, you agree that the Facility Fee shall be due
Wells Fargo regardless of whether or not the financing is closed, unless the
reason that the financing fails to close is caused by Wells Fargo or by one or
more of the lenders.


Please evidence your acknowledgement and agreement of the foregoing by executing
this letter where indicated below.



 
Very truly yours,
 
WELLS FARGO BANK, N.A.
 
By /s/ Ryan Edde     
Ryan Edde,
Vice President



ACKNOWLEDGED AND AGREED TO.


CC TOLLGATE CASINO, LLC


By: CENTURY CASINOS TOLLGATE, INC.,
It's Manager


By /s/ Larry Hannappel    
Larry Hannappel,
Chief Executive Officer and
Secretary





--------------------------------------------------------------------------------





July 14, 2005






CONFIDENTIAL


CC Tollgate Casino, LLC
1263 Lake Plaza Drive
Colorado Springs, CO 80906


Attention: Larry Hannappel, Senior Vice President
 
Gentlemen:


Financing. CC Tollgate Casino, LLC, a Colorado limited liability company ("you",
"Company" or "Borrower) has advised Wells Fargo Bank, National Association
("we", "us" or "WFB") that the Company would like to have up to $35,000,000.00
available to (i) fund the construction of a to-be-built casino, hotel and
parking structure, including interest during construction, (ii) finance the
purchase of gaming equipment, (iii) to finance pre-opening and transaction
costs, (iv) fund ongoing working capital needs of the casino, and (v) refinance
certain existing indebtedness; all as set forth by the term sheet. The financing
we propose ("Financing") is described in the Summary of Terms and Conditions
attached as Exhibit A ("Term Sheet"), and consists of (a) a Senior Secured
Construction/Term Facility ("C/T Facility") in the principal amount of
$32,500,000.00, and (b) a Senior Secured Revolving Facility ("Revolving
Facility") in the maximum amount of $2,500,000.00.


Commitment. Subject to the terms and conditions of this letter, we are pleased
to commit up to $1,071,428.57 of the Revolving Facility and to commit up to
$13,928,571.43 of the C/T Facility and to endeavor to form a syndicate of
institutional lenders and accredited investors acceptable to you and us to
provide the remainder of the Revolving Facility and the C/T Facility plus, if we
so decide, a portion of our commitment. Our commitment will be reduced as and
when commitments to provide a portion of the Financing exceeding such remainder
are received from such lenders.
 
We will act as exclusive arranger and sole book runner for the Financing, and
also as administrative agent for the syndicate of lenders. You agree that no
additional agents, co-agents or arrangers will be appointed, no other titles
will be awarded and no compensation (other than as set forth in this letter and
the Term Sheet) will be paid in connection with the Financing, unless you and we
agree in writing.


Conditions to Commitment. Our commitment is conditioned on (a) no material
adverse change occurring in the business, assets, financial condition,
performance or prospects of the Company or any of its material subsidiaries, or
in the ability of the Company to operate in accordance with the financial
projections and to comply with the financial covenants in the Term Sheet, in
each case since the date of the latest financial statements provided to us, (b)
our being satisfied with the results of our continuing due diligence review of
the Company and discovering no information in the course of our due diligence or
otherwise that we believe has a materially negative impact on any of the items
in (a) above, (c) the information provided by the Company as described above
being correct and complete in all material respects, (d) the conditions to be
set forth in the loan documents being satisfied, (e) no material adverse change
or disruption occurring in the bank loan syndication or capital markets, (f) no
litigation or other action being pending or threatened seeking an injunction,
damages or other relief relating to the Financing, (g) no material adverse
change occurring in governmental regulation or policy that adversely affects you
or us, (h) the Company's obtaining the proceeds of the Subordinated Loan, as
provided in the Term Sheet, with net cash proceeds of at least $4,320,000.00 on
terms and conditions satisfactory to us, and (i) successful syndication of the
C/T Facility and Revolving Facility, as contemplated hereby. We note that the
commitments of prospective lenders will be conditioned on their satisfaction
with their own due diligence reviews.



--------------------------------------------------------------------------------


Our commitment is also conditioned on the negotiation, execution and delivery of
loan documents acceptable to you, us, the other lenders and respective counsel,
not later than September 30, 2005. The Term Sheet does not include all of the
conditions, business and financial covenants, representations, warranties,
defaults, definitions and other terms to be contained in the loan documents,
some of which must still be developed and agreed upon. We reserve the right to
propose additional terms.


Syndication. We intend to commence syndication efforts promptly after you sign
this letter. You agree to cooperate with us in good faith toward the execution
and delivery of the loan documents ("Closing") and to take all actions we
reasonably request of you to assist us in forming a syndicate of lenders and
completing a syndication satisfactory to us. These actions will include (a)
providing us with all information we consider necessary, and in the form we
request, including information and projections relating to the Financing and its
uses, (b) assisting us in preparing an information memorandum for use in
connection with the syndication, and verifying the information contained
therein, and (c) making senior officers and representatives of the Company
available during the syndication to make presentations concerning the business
and prospects of the Company at one or more meetings and conference calls we may
arrange with prospective lenders. You also agree to refrain from any activity in
the bank loan syndication market and the private placement market from the date
you sign this letter until the Closing occurs and the syndication has been
successfully completed.


You represent and warrant (in the case of industry information, to the best of
your knowledge) that (a) all information (other than financial projections) that
you or your representatives have provided or will provide to us or any
prospective lender is, or when provided will be, complete and correct in all
material respects and does not, or when provided will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which they are made, and (b) all financial projections
that have been or will be so provided have been or will be prepared in good
faith based on reasonable assumptions (it being understood that assumptions as
to future results are inherently subject to uncertainty and contingencies, many
of which are beyond your control, and that no assurance can be given that any
particular projections will be realized). You agree to supplement such
information and projections from time to time before the Closing and during the
syndication so that these representations and warranties remain complete and
correct. We will use the information and projections without independent
verification in syndicating the Financing.



--------------------------------------------------------------------------------


Indemnification and Expenses. You agree to indemnify and hold harmless us, the
prospective lenders and our and their respective directors, officers, employees,
agents, attorneys and affiliates (each, an "indemnified person") from and
against all losses, claims, damages, liabilities and expenses which may be
incurred by or asserted against an indemnified person in connection with or
arising out of this letter, the Financing, the use of the proceeds thereof, or
any related transaction, regardless of whether the indemnified person is a party
thereto, and to reimburse each indemnified person on demand for all reasonable
legal and other expenses incurred in connection with investigating or defending
any of the foregoing, provided that this indemnity will not, as to any
indemnified person, apply to losses, claims, damages, liabilities or expenses
arising from the willful misconduct or gross negligence of such indemnified
person or any breach by such indemnified person of its obligations under this
letter. No party hereto will be liable to any other party hereto for indirect or
consequential damages relating to any such matters. You also agree to pay all of
our reasonable expenses (including fees and expenses of our outside counsel,
consultants and other experts) incurred in connection with preparing,
negotiating and enforcing this letter and the loan documents, conducting the due
diligence reviews, syndicating the Financing (including the use of IntraLinks)
and related matters. In this regard upon acceptance of this Commitment, you
agree to deposit $50,000.00 into the trust account of our attorneys, Henderson &
Morgan, LLC ("H&M") to be used to pay the attorneys fees and expenses of H&M
incurred in connection with the negotiation of the Financing and preparation of
Loan Documents on behalf of WFB. You and we agree that in the event this
commitment terminates for any reason (other than due to the gross negligence or
intentional misconduct of an indemnified person, in which case the deposit shall
be returned to you) that the attorneys fees and costs shall be paid from such
deposit and the excess shall be returned to you.


General. Your obligations under Indemnification and Expenses above will survive
the Closing or the expiration or termination of our commitments in this letter.
Your representations and warranties under Syndication above will be superseded
at the Closing by the representations and warranties in the loan documents.


This letter is supplemented by a separate confidential fee letter dated the date
hereof from us to you (the "Fee Letter"). This letter, the Term Sheet and the
Fee Letter constitute the entire understanding of the parties hereto with
respect to the subject matter hereof and supersede all prior and current
understandings and agreements, whether written or oral, including, without
limitation, the Commitment Letters and attached Term Sheets previously forwarded
to you dated July 7, 2005 and July 12, 2005, respectively. Any changes to this
letter, the Term Sheet or the Fee Letter must be agreed in writing by the
parties hereto. This letter and the Fee Letter may be executed in any number of
counterparts (and delivery of an executed counterpart by telecopier will be
effective as delivery of a manually executed counterpart), which together will
constitute one agreement, and will be governed by and construed in accordance
with the internal laws of the State of Nevada. The parties hereto hereby waive
any right to trial by jury with respect to any claim, action, suit or proceeding
arising out of or contemplated by this letter and/or the Fee Letter.



--------------------------------------------------------------------------------


You agree not to disclose this letter, the Term Sheet, the Fee Letter or any of
their terms, directly or indirectly, to any person other than your employees,
agents and advisors who are directly involved in the Financing or related
transactions and agree not to disclose the same, except as may be required by
law (in which case you agree to inform us promptly thereof); provided that after
you sign and return this letter and the Fee Letter, the foregoing restrictions
will cease to apply to this letter, but shall continue to apply to the Fee
Letter. This letter is for your benefit only and may not be relied upon by, and
does not create any rights in favor of, any other person or entity, including
those who are authorized to receive copies hereof.


If you are in agreement with the foregoing, please sign and return to us a copy
of this letter and the Fee Letter and remit the $50,000.00 deposit to Henderson
& Morgan, LLC, no later than 5:00 p.m., Pacific time, on July 15, 2005. Our
commitment and other agreements herein will expire at that time if by then we
have not received such signed letters.


We look forward to working with you on this transaction.





 
Very truly yours,
 
 
WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
   
 
By:
 /s/ Ryan Edde    
 
Name:
 
Ryan Edde, Vice President
 
Accepted and agreed to:
 
 
CC TOLLGATE CASINO, LLC
 
 
 
By:
 /s/ Larry Hannappel    
 
Name:
 Larry Hannappel        
 
Title:
 CEO and Secretary    
 
Dated:
 
July 14, 2005
   








--------------------------------------------------------------------------------


Wells Fargo

 
Summary of Indicative Terms & Conditions
$32,500,000 Senior Secured Construction/Term Facility &
$2,500,000 Senior Secured Revolving Facility
Tollgate, LLC
Dated July 14, 2005


Borrower: CC Tollgate Casino, LLC (“Borrower”).


Lenders: Wells Fargo Bank, acting as the agent (“Agent”), along with a group of
financial institutions and investors (“Participants”). The Agent and
Participants are collectively referred to as the “Lenders”.


Senior Secured
Construction/Term
Facility: A $32,500,000 construction loan, with a maturity not to exceed 12
months, which shall convert to a 60-month term loan (the “Construction/Term
Facility” or “C/T Facility”) at such time as construction of the Casino has been
completed and the Casino has been opened to the general public (“Term Out Date”
or “TOD”). The Term Out Date shall occur no later than 12 months after closing
of the C/T Facility. Construction advances shall be subject to Agent’s review of
Borrower’s construction budgets. In the event the borrowing needs for the
Borrower are less than anticipated due to a) construction and/or equipment costs
for the Casino being less than budgeted or, b) an equity contribution(s) from an
outside party (including any affiliate of Borrower, or of Century Casinos, Inc.)
or proceeds from Junior Subordinated Debt, which in either case are used to
reduce the borrowing need, (provided that any such equity shall be contributed
or Junior Subordinated Debt proceeds received prior to the Term Out Date) by
Lenders; then, in either event, unused commitments will be terminated and only
the amount outstanding at the Term Out Date shall be termed out.


Senior Secured
Revolving Facility: A 72-month, $2,500,000 revolving line of credit (the
“Revolving Facility”). Any amounts borrowed and later repaid may be re-borrowed
up to the maximum commitment under the Revolving Facility.


The Construction/Term Facility and the Revolving Facility are referred to
collectively as “the Facilities”.


Purpose: To (i) fund the construction of a to-be-built casino, hotel and parking
structure (the “Casino”), including interest during construction (construction
to be completed no later than 12-months from closing of the Facilities) (ii) to
finance gaming equipment (iii) to refinance an existing loan from Colorado
Business Bank with a principal balance not to exceed $5,000,000.00 (iv) to
finance pre-opening and transaction costs (transaction costs to be financed may
include obligations to Canyon Capital Advisors, LLC and Innovation Capital
Holdings, LLC, for advisory services rendered in connection with the
transactions contemplated hereby provided that the aggregate of such obligations
does not exceed $1,000,000); and (v) to fund ongoing working capital needs of
the Casino.


Maturity:  Seventy two (72) months from the date of closing.


Amortization: The Revolving Facility shall be interest only. Any amounts
borrowed and later repaid may be re-borrowed up to the maximum commitment under
the Revolving Facility from the closing through Maturity. The C/T Facility shall
be interest only from the closing date through the Term Out Date (with interest
during such period to be paid with proceeds of the C/T Facility). Beginning at
the end of the first full fiscal quarter following the Term Out Date, the
outstanding principal amount of the C/T Facility shall be reduced quarterly as
follows (“Quarterly Reductions”):


Full Fiscal Quarters After TOD
Quarterly Reduction
1st through 4th 
$600,000
5th through 8th 
$725,000
9th through 12th 
$850,000
13th through 16th 
$1,00,000
17th through 19th
$1,100,000
20th (Maturity)
Balance Outstanding

In addition to the Quarterly Reductions, a Surplus Cash Flow Prepayment (“SCF
Prepayment”) equal to 50% of Surplus Cash Flow will be required. SCF Prepayments
shall be made on the 30th day after each fiscal quarter which follows the Term
Out Date (except for those fiscal quarters for which Borrower meets the SCF
Ratio Requirement referred to below). Surplus Cash Flow shall mean quarterly
EBITDAM (which includes device fee rebates from Central City) minus quarterly
maintenance capital expenditures minus required quarterly debt service on all
outstanding indebtedness of the Borrower (exclusive of SCF Prepayments). The SCF
Prepayments shall be applied towards satisfaction of the Quarterly Reductions in
the inverse order of their maturity. Borrower shall not be required to make SCF
Prepayments for those fiscal quarters with respect to which Borrower has reduced
its Senior Leverage Ratio (defined below) to less than 2.50x as of the end of
such fiscal quarter, measured on a trailing twelve-month basis (the “SCF Ratio
Requirement”).


Any unpaid principal on the Facilities will be due at Maturity.


Interest Rate:  The interest rate on the Facilities will be the Prime Rate plus
4.0% with a floor of 8.5%. Interest on the Facilities will be payable monthly.
An Unused Fee, at the rate of three quarters of one percent (.75%) per annum,
shall be assessed on the unused portion of the Revolving Facility and, prior to
the Term Out Date, on the unused portion of the C/T Facility. The Unused Fee on
each Facility shall be payable quarterly, in arrears. 
 

   
“Prime Rate” means at any time the rate of interest most recently announced
within Wells Fargo at its principal office in San Francisco as its Prime Rate,
with the understanding that Wells Fargo's Prime Rate is one of its base rates
and serves as the basis upon which effective rates of interest are calculated
for those loans making reference thereto, and is evidenced by the recording
thereof after its announcement in such internal publication or publications as
Wells Fargo may designate. Each change in the Prime Rate will be effective on
the day the change is announced within Wells Fargo.

 
After an event of default, interest will accrue at the rate otherwise applicable
plus 4.00% per annum.
 


Interest Rate Protection: Borrower will be required to enter into interest rate
protection agreements satisfactory to Lenders (such agreements to include swaps,
caps, or collars) to synthetically fix at least 75% of Borrower’s total
indebtedness. Such agreements shall be entered into within a period after the
closing date which is acceptable to Lenders.
Security: The Borrower will grant to Lender a first priority security interest
and/or a deed of trust in the Casino and all of Borrower’s other assets, all
including, without limitation, real estate, FF&E, intangibles, accounts and the
proceeds thereof and other gaming equipment and assignment of all major leases,
contracts, franchise agreements, intellectual property rights pertaining to the
Casino now owned or hereafter acquired, and a first priority exclusive security
interest in the cash and revenues derived from the operations of the Casino
(“Revenues”).
 
Requirements: Annual Audit of the Borrower within one hundred and twenty (120)
days of the end of the Borrower’s fiscal year.


Monthly Operating Statements of the Borrower no later than thirty (30) days
after the close of each calendar month.


Quarterly Compliance Certificate no later than thirty (30) days of the end of
each of the Borrower’s fiscal quarters.


5-year Budget of the Casino within forty five (45) days of the end of the
Borrower’s fiscal years to include a summary balance sheet and income statement
in accordance with GAAP. The budget should also include a summary of assumptions
used in determining the budget (i.e. revenue growth rate, EBITDA, EBITDA margin,
EBITDAM, EBITDAM margin, maintenance capital expenditures, project capital
expenditures made, distributions, etc).


Other Reporting Requirements to be determined by Lenders.


Primary Financial
Covenants: Unless otherwise noted, covenants will be measured on a trailing
twelve-month basis. Management Fees will be required to be subordinated to the
Facilities. Borrower shall certify as to compliance with all financial covenants
quarterly.


Adjusted Fixed Charge
Coverage Ratio: The Borrower will be required to maintain an Adjusted Fixed
Charge Coverage Ratio (“AFCC Ratio”) no less than the following minimum
coverages:
Full Fiscal Quarters After TOD
Minimum AFCC Ratio
1st through 4th 
1.10:1.00
5th through Maturity
1.15:1.00

“AFCC Ratio” shall be defined as the ratio of EBITDAM (which includes device fee
rebates from Central City) minus dividends and minus maintenance capital
expenditures of the Casino to annual debt service on all outstanding
indebtedness of the Borrower (exclusive of SCF Prepayments.


Maximum
Senior Leverage Ratio:  The Borrower will maintain a Leverage Ratio defined as
Senior Funded Debt to EBITDAM as follows:
Full Fiscal Quarters After TOD
Maximum Senior Leverage Ratio
1st through 4th 
4.25:1.00
5th through 8th 
3.75:1.00
9th through 12th 
3.25:1.00
13th through 16th 
2.75:1.00
17th through Maturity
2.25:1.00



Maximum
Total Leverage Ratio:  Borrower will maintain a Leverage Ratio defined as Total
Funded Debt to EBITDAM as follows:


Full Fiscal Quarters After TOD
Maximum Total Leverage Ratio
1st through 4th 
4.75:1.00
5th through 8th 
4.50:1.00
9th through 12th 
4.00:1.00
13th through 16th 
3.25:1.00
17th through Maturity
2.75:1.00



Minimum EBITDAM: Borrower shall maintain minimum EBITDAM as follows:
Full Fiscal Quarters After TOD
Minimum EBITDAM
1st through 8th 
$8,000,000
9th through 16th 
$8,250,000
17th through Maturity
$8,500,000



Other Indebtedness Except as set forth below; Borrower shall be prohibited from
incurring Indebtedness in addition to the Facilities without obtaining the
consent of the Lenders. The Lenders’ credit agreement shall permit Borrower to
incur Indebtedness as follows without the consent of the Lenders so long as no
default or event of default exists under the Loan Documents (collectively,
“Other Permitted Indebtedness”):
                            i)  Up to $500,000 of purchase money Indebtedness,
which may be secured by the assets purchased with such indebtedness.
                            
 ii)  $1,000,000 in existing indebtedness payable by Borrower to Central City
Venture, LLC, a Delaware limited liability company (the “CCV Note Payable”)
provided that such indebtedness shall be fully subordinated to the Lenders with
all payments prohibited thereunder and with no enforcement rights in favor of
the holder of such indebtedness, in each case, until 18 months after the Term
Out Date. Thereafter, no payments shall be made under the CCV Note Payable if:
(i) Borrower is in default of its obligations under the Loan Documents; or (ii)
circumstances exist, or would be caused by such a payment, that would result in
a default with notice or lapse of time. The CCV Note Payable shall not bear
interest in excess of 8% per annum and shall be unsecured. The instrument(s)
evidencing the CCV Note Payable, and related documentation, shall be subject to
Lenders’ review and approval.
 
iii)  Up to $1,000,000 of additional Indebtedness, which shall be unsecured.
 
iv)  Borrower will be required to obtain $4,500,000 of senior subordinated
Indebtedness (the "Senior Subordinated Loan") which shall be fully subordinated
to Lenders with all payments of principal and interest prohibited thereunder and
with no enforcement rights in favor of such subordinated lender until the C/T
Facility and the Revolving Facility have been fully repaid. Such Senior
Subordinated Loan shall have a maturity at least 6 months after Maturity of the
C/T Facility and Revolving Facility. The Senior Subordinated Loan shall be
secured by a second lien on the Security. The net cash proceeds of the Senior
Subordinated Loan, which shall be at least $4,320,000 shall be received by
Borrower and funded into the construction of the Casino prior to the initial
disbursement of funds under the Construction/Term Facility and the Revolving
Facility. The instrument(s) evidencing the Senior Subordinated Loan, and related
documentation, shall be subject to Lenders’ review and approval.
 
v)  Borrower may incur additional subordinated Indebtedness (the "Junior
Subordinated Debt") which shall be fully subordinated to Lenders and to the
Senior Subordinated Loan with all payments of principal and interest prohibited
thereunder and with no enforcement rights in favor of such junior subordinated
lender until the C/T Facility, the Revolving Facility and the Senior
Subordinated Loan have been fully repaid. Such Junior Subordinated Debt shall
have a maturity at least 6 months after Maturity of the Senior Subordinated
Loan. The Junior Subordinated Debt shall be unsecured. The instrument(s)
evidencing the Junior Subordinated Debt, and related documentation, shall be
subject to Lenders' review and approval.




Capital Expenditures: Beginning the first full fiscal quarter following opening,
Borrower will be required to make Maintenance Capital Expenditures with respect
to the Casino in each fiscal year as follows:




Full Fiscal Quarters After Opening
Min. Maintenance Capex (as a % of gross gaming rev.)
Max. Maintenance Capex (as a % of gross gaming rev.)
1st through 4th
1.0%
6%
5th through 8th
1.5%
6%
9th through Maturity
2.0%
6%



Dividends:   After a period of time following the opening of the Casino, to be
determined by Lenders, dividends may be made in any calendar quarter provided
that the Borrower remains in compliance (on a pro forma basis) with the Lenders’
credit agreement generally as well as the financial covenants.


Restriction on Liens:  The Borrower shall not permit any person to have Recourse
with respect to the Security except (i) pursuant to the Loan Documents and (ii)
as permitted with respect to Other Permitted Indebtedness.


Investments:   Borrower is prohibited from transferring funds out of the Casino
via capital expenditure, loan, investment, advance, acquisition or any other
form without prior written approval from Lenders.


Insurance:  Borrower shall maintain insurance coverage on its businesses and
assets at levels acceptable to Lenders. Insurance levels will be review by
Lenders insurance consultant (who will work at Borrower’s expense).


Contingent Liabilities: The Borrower shall be prohibited from guaranteeing or
otherwise incurring any additional contingent indebtedness without prior written
approval from Lenders.
Restrictions
on Subsidiaries: Borrower shall not create any subsidiaries without prior
written approval from Lenders.


Construction Controls: The Borrower’s plans, contracts and budgets for the
construction project will be subject to review by Lenders’ construction
consultant (who will work at Borrower’s expense) prior to funding of the
Facilities. Borrower will permit the Lenders' construction consultant to inspect
and audit construction work and all budgets, plans, designs and specifications
during the term of construction as requested. Construction advances shall be
subject to Agent’s review of construction budgets.


Management Contract: The Borrower’s management contract shall be fully
subordinated to Lenders.


Licensing: On or before the Term Out Date, Borrower shall obtain such licenses
and other governmental approvals which are necessary to operate the Casino as
contemplated including, without limitation, all necessary licenses and approvals
from the Colorado gaming authorities (the “Gaming License”). Prior to closing,
Borrower shall provide Lenders with a “comfort letter” from the Colorado gaming
authorities, in a form and substance acceptable to Lenders, providing assurances
that the Colorado gaming authorities are unaware of any significant impediments
to issuance of the Gaming License.


Other: Restrictions will apply to: changes in the nature of the Borrower’s
business, management and ownership; sale of all or a substantial or material
part of the Borrower's assets; mergers, acquisitions, reorganizations and
recapitalizations; sale-leasebacks; lease expenditures; and transactions with
affiliates.


Transaction Costs: The Borrower will be responsible for the fees and expenses of
Lenders’ legal counsel.


Governing Law: State of Nevada


Counsel to Lender: Henderson & Morgan, LLC.


Confidentiality: This letter is delivered to you with the understanding that
neither it nor its substance shall be disclosed to any third persons except
those who are in a confidential relationship to you (such as your legal counsel,
consultants or accountants, or where the same is required by law), and except as
otherwise provided by the commitment letter to which this term sheet is
attached.


This Summary of Terms and Conditions is not intended to be, and should not be
construed as an attempt to establish all of the terms and conditions relating to
the proposed Facilities. It is not intended to preclude negotiations within the
general scope of these terms and conditions. The loan documents containing final
terms and conditions will be subject to approval by Borrower, Wells Fargo and
all Lenders.
 